TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00159-CR
NO. 03-07-00160-CR



Alexander Johnson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. 3020464 & D-1-DC-02-300616, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Alexander Johnson seeks to appeal from an adjudication of guilt (number 3020464)
and an order revoking regular community supervision (number D-1-DC-02-300616).  In both causes,
sentence was imposed on December 19, 2006.  In the absence of a timely motion for new trial, the
deadline for perfecting appeal was January 18, 2007.  Tex. R. App. P. 26.2(a)(1).  Johnson's pro se
notices of appeal were filed on February 20, 2007.  Under the circumstances, we lack jurisdiction
to dispose of the purported appeals in any manner other than by dismissing them for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).

The appeals are dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   April 5, 2007
Do Not Publish